In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Nicolai, J.), dated June 15, 2001, as, upon renewal and reargument, adhered to a prior order of the *447same court (Marlow, J.), dated October 19, 2000, inter alia, granting the defendants’ motion to dismiss the complaint upon their failure to proceed on the scheduled trial date.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ request for an adjournment and dismissing the plaintiffs’ complaint upon their refusal to proceed on the scheduled trial date (see Gorbatov v Gardens 75th St. Owners Corp., 283 AD2d 551; Ortolani v Town of Hempstead, 256 AD2d 451; see also Harper v Han Chang, 267 AD2d 1011). Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.